Case 1:21-cv-00859-LJV Document1 Filed 07/27/21 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARIE TABER and SCOTT TABER,
Plaintiffs,

v.
NOTICE OF REMOVAL

WAL-MART, INC.,

WAL-MART REAL ESTATE BUSINESS TRUST Case Ne.

WAL-MART REALTY COMPANY

WAL-MART STORES EAST, INC., and

WAL-MART STORES EAST, LP

Defendants.

 

PLEASE TAKE NOTICE that defendants Walmart Inc., (incorrectly sued as
“Wal-Mart, Inc.””), Wal-Mart Real Estate Business Trust, Wal-Mart Realty Company, Wal-Mart
Stores East, Inc., and Wal-Mart Stores East, LP, (collectively, “Removing Defendants”), by their
attorneys, Bennett Schechter Arcuri & Will LLP, and pursuant to 28 U.S.C. §§ 1332, 1441, and
1446, file this Notice of Removal of the action styled Marie Taber and Scott Taber, Plaintiffs,
versus Wal-Mart, Inc. et al., Defendants, Index No. 803590/2021 (the “Action”), from the Supreme
Court of the State of New York, County of Erie, to the United States District Court for the Western
District of New York.

In support thereof, Removing Defendants state:

1. On or about March 18, 2021, Plaintiffs Marie Taber and Scott Taber
(hereinafter, “Plaintiffs’”) commenced the Action by filing a Summons and Complaint in the
Supreme Court of the State of New York, County of Erie, against the Removing Defendants. A

copy of the Summons and Complaint is attached hereto and incorporated herein by reference as
Case 1:21-cv-00859-LJV Document1 Filed 07/27/21 Page 2 of5

Exhibit A.

2. On April 21, 2021, Removing Defendants appeared in the Action by serving
their Answer, a copy of which is attached hereto and incorporated herein by reference as Exhibit
B.

3. After the commencement of the action, and in accordance with N.Y. CPLR
3017(c), Removing Defendants served a Request for Supplemental Demand for Relief on the
Plaintiffs, a copy of which is attached and incorporated herein by reference as Exhibit C.

4, On June 30, 2021, Removing Defendants received a response to Plaintiffs’
Supplemental Demand for Relief, dated June 28, 2021, seeking a total of Six Million Dollars
($6,000,000.00) in damages in this action, a copy of which is attached herein by reference as
Exhibit D.

5. According to Plaintiffs’ Complaint, Plaintiff Marie Taber is an individual
domiciled in the State of New York and, therefore, for the purposes of this Notice of Removal, is
a citizen of the State of New York. See Ex. A.

6. According to Plaintiffs’ Complaint, Plaintiff Scott Taber is an individual
domiciled in the State of New York and, therefore, for the purposes of this Notice of Removal, is
a citizen of the State of New York. See Ex. A.

7. Removing Defendant Walmart Inc. (incorrectly sued as “Wal-Mart, Inc.”)
is a corporation organized under the laws of the State of Delaware, with a principal place of
business in the State of Arkansas and, therefore, for the purposes of this Notice of Removal, is a
citizen of the States of Delaware and Arkansas.

8. Removing Defendant Wal-Mart Real Estate Business Trust is a real estate

business trust organized under the laws of the State of Delaware. The only Trustee and the only
Case 1:21-cv-00859-LJV Document1 Filed 07/27/21 Page 3of5

Beneficial Owner of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co., which is a
corporation organized under the laws of the State of Delaware with a principal place of business
in the State of Arkansas. Therefore, for the purposes of this Notice of Removal, Defendant Wal-
Mart Real Estate Business Trust is a citizen of the States of Delaware and Arkansas.

9. Removing Defendant Wal-Mart Realty Company is a corporation organized
under the laws of the State of Arkansas, with a principal place of business in the State of Arkansas
and, therefore, for the purposes of this Notice of Removal, is a citizen of the State of Arkansas.

10. Removing Defendant Wal-Mart Stores East, Inc., is now known as Wal-
Mart Stores East, LLC, which is a limited liability company organized under the laws of the State
of Arkansas. The sole member of Wal-Mart Stores East, LLC is Walmart, Inc., which is a
corporation organized under the laws of the State of Delaware with a principal place of business
located in Arkansas. Therefore, for the purposes of this Notice of Removal, Defendant Wal-Mart
Stores East, LLC, incorrectly sued as Wal-Mart Stores East, Inc., is a citizen of the States of
Delaware and Arkansas.

11. Removing Defendant Wal-Mart Stores East, LP, is a limited partnership
organized under the laws of the State of Delaware. The only partners of Wal-Mart Stores East, LP
are general partner WSE Management, LLC and limited partner WSE Investment, LLC, both of
which are limited liability companies organized under the laws of the State of Delaware. The sole
member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East,
LLC, a limited liability company organized under the laws of the State of Arkansas. The sole
member of Wal-Mart Stores East, LLC is Walmart Inc., a corporation organized under the laws of
the State of Delaware, with a principal place of business in the State of Arkansas. The principal

place of business for all of the foregoing entities (Wal-Mart Stores East, LP; WSE Management,
Case 1:21-cv-00859-LJV Document1 Filed 07/27/21 Page 4of5

LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC; and Walmart Inc.) is in the State of
Arkansas. Accordingly, for the purposes of this Notice of Removal, Defendant Wal-Mart Stores
East, LP is a citizen of the States of Delaware and Arkansas.

12.‘ This Court has original subject matter jurisdiction over the Action pursuant
to 28 U.S.C. §§1332(a) and 1441(b), because (a) there is complete diversity of citizenship among
the parties; (b) the amount in controversy exceeds the sum of seventy-five thousand dollars
($75,000.00) exclusive of interest and costs; and (c) none of the parties in interest who are properly
joined and served as Defendants are citizens of New York State. The Action may, therefore, be
removed pursuant to 28 U.S.C. § 1441(b).

13. This Notice of Removal is timely under 28 U.S.C. § 1446(b)(3) and (c),
because it is filed within thirty (30) days after receipt by the Removing Defendants of Plaintiffs’
Demand for Relief (the other paper from which it was first ascertainable that the case is
removable), and within one (1) year of commencement of the Action.

14. —_- Pursuant to 28 U.S.C. §1446(b)(2), all defendants who have been properly
joined and served join in and consent to the removal of the Action.

15. Pursuant to 28 U.S.C. §1441(a), removal venue exists in the United States
District Court for the Western District of New York because the Supreme Court, Erie County (the
Court in which the Action was originally filed) is within the jurisdiction of the Western District of
New York.

16. Pursuant to 28 U.S.C. §1446(a), all process, pleadings, and orders served to
date upon the Removing Defendants are appended hereto. Pursuant to Local Rule 81(a)(3), an
index of all documents filed in the state court action is attached hereto as Exhibit E.

17.‘ Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice
of Removal is being served upon the Plaintiffs and is being filed with the Clerk of the Supreme

Court, Erie County. See Notice of Filing of Notice of Removal, with Affidavit of Service, attached

Case 1:21-cv-00859-LJV Document1 Filed 07/27/21 Page 5of5

hereto as Exhibit F.

18. Removing Defendants reserve the right to amend or supplement this Notice

of Removal.

and Scott Taber, Plaintiffs, versus Wal-Mart, Inc. et al., Defendants, Supreme Court of the State

of New York, County of Erie, Index Ne. 803590/2021, be removed to this Court, and that this Court

WHEREFORE, Removing Defendants request that the case styled Marie Taber

take subject matter jurisdiction over this Action.

Dated:

To:

Buffalo, New York
July 27, 2021

Scott M. Schwartz, Esq.

LIPSITZ GREEN SCIME CAMBRIA LLP
Attorneys for Plaintiffs

42 Delaware Avenue, Suite 120

Buffalo, New York 14202

Phone: (716) 855-1333 ext 491

sschwartz@lglaw.com

Yours, etc.,

|s/ Pauline C. Will

 

BENNETT SCHECHTER
ARCURI & WILL LLP
By: Pauline C. Will, Esq.

Sarah E. Schulz, Esq.
Attorneys for Removing Defendants
701 Seneca Street, Suite 609
Buffalo, New York 14210
Telephone (716) 242-8100
pwill@bsawlaw.com
sschulz@bsawlaw.com
